Submitted April 28, 1944.
We agree with the learned judge of the court below that the testimony in this case might, perhaps, have sustained a decree of divorce on the ground of wilful and malicious desertion, if the libel had averred that ground, and the desertion had continued for two years; but that it wholly fails to establish a course of conduct on the part of the respondent warranting a decree of divorce on the ground of indignities to the person of the libellant, such as to render his condition intolerable and his life burdensome, as alleged in the libel.
The decree is affirmed at the costs of the appellant. *Page 70